Exhibit 10.4

 

SNAP INTERACTIVE, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT (1,000,000)

 

1.            Grant of Option. Pursuant to this Nonqualified Stock Option
Agreement (1,000,000) (this “Agreement”), Snap Interactive, Inc., a Delaware
corporation (the “Company”), hereby grants to

 

   Alexander Harrington     (the “Optionee”)  

 

an option (the “Stock Option”) to purchase a total of one million (1,000,000)
full shares (the “Optioned Shares”) of common stock of the Company, par value
$0.001 per share (the “Common Stock”), at an exercise price equal to $0.08 per
share (being the Fair Market Value per share of the Common Stock on the Date of
Grant). The “Date of Grant” of this Stock Option is October 13, 2015. The
“Option Period” shall commence on the Date of Grant and shall expire on the
tenth (10th) anniversary of the Date of Grant, unless terminated earlier in
accordance with Section 4 below. The Stock Option is a nonqualified stock
option. This Stock Option is intended to comply with the provisions governing
nonqualified stock options under the final Treasury Regulations issued on
April 17, 2007, in order to exempt this Stock Option from application of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.            Definitions.

 

(a)            “Change in Control” shall have the meaning set forth in the
Company’s 2011 Long-Term Incentive Plan.

 

(b)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(c)            “Fair Market Value” means, as of a particular date, (a) if the
shares of Common Stock are listed on any established national securities
exchange, the closing sales price per share of Common Stock on the consolidated
transaction reporting system for the principal securities exchange for the
Common Stock on that date, or, if there shall have been no such sale so reported
on that date, on the last preceding date on which such a sale was so reported,
(b) if the shares of Common Stock are not so listed but are quoted on the Nasdaq
National Market System, the closing sales price per share of Common Stock on the
Nasdaq National Market System on that date, or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported, (c) if the Common Stock is not so listed or quoted, the mean
between the closing bid and asked price on that date, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available, as reported by Nasdaq, or, if not reported by
Nasdaq, by the National Quotation Bureau, Inc., or (d) if none of the above is
applicable, such amount as may be determined by the Committee (acting on the
advice of an Independent Third Party, should the Company’s board of directors
elect in its sole discretion to utilize an Independent Third Party for this
purpose), in good faith, to be the fair market value per share of Common Stock.
The determination of Fair Market Value shall, where applicable, be in compliance
with Section 409A of the Code.

 

(c)            “Termination of Service” occurs when the Optionee ceases to serve
as an employee, an outside director, or a contractor of the Company or a
subsidiary of the Company for any reason. Except as may be necessary or
desirable to comply with applicable federal or state law, a “Termination of
Service” shall not be deemed to have occurred when the Optionee becomes an
outside director or contractor or vice versa.

 



 

   

 

3.            Vesting; Time of Exercise. Except as specifically provided in this
Agreement, the Optioned Shares shall be vested and the Stock Option shall be
exercisable as follows:

 

a.            Twenty percent (20%) of the total Optioned Shares shall be vested
and exercisable on the Date of Grant.

 

b.            An additional twenty percent (20%) of the total Optioned Shares
shall vest and that portion of the Stock Option shall become exercisable on
February 28, 2016, provided the Optionee is providing services to the Company on
that date.

 

c.            An additional twenty percent (20%) of the total Optioned Shares
shall vest and that portion of the Stock Option shall become exercisable on
February 28, 2017, provided the Optionee is providing services to the Company on
that date.

 

d.            An additional twenty percent (20%) of the total Optioned Shares
shall vest and that portion of the Stock Option shall become exercisable on
February 28, 2018, provided the Optionee is providing services to the Company on
that date.

 

e.            The remaining twenty percent (20%) of the total Optioned Shares
shall vest and that portion of the Stock Option shall become exercisable on
February 28, 2019, provided the Optionee is providing services to the Company on
that date.

 

Notwithstanding the foregoing, upon a Change in Control, (i) fifty percent (50%)
of the then-unvested Optioned Shares immediately shall vest on the date of the
Change in Control; and (ii) the remaining fifty percent (50%) of the
then-unvested Optioned Shares shall vest on the earlier of (x) the original date
such Optioned Shares would have vested under Sections 3.a.-e. above, or (y) on
the first anniversary of the effective date of the Change in Control.

 

4.            Term; Forfeiture. Except as specifically provided in this
Agreement, the unexercised portion of the Stock Option will terminate at the
first of the following to occur:

 

a.            5 p.m. on the date the Option Period terminates;

 

b.            immediately upon the Optionee’s Termination of Service by the
Company for Cause (as defined in that certain Executive Employment Agreement, by
and between the Company and the Optionee, dated February 28, 2014, as amended
from time to time);

 

c.            5 p.m. on the date the Company causes any portion of the Stock
Option to be forfeited pursuant to Section 7 hereof; or

 

d.            immediately upon the Optionee’s violation of any non-compete or
non-solicitation agreement entered into between the Company and the Optionee.

 



  - 2 - 

   

 

5.            Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Optionee, the Stock Option
may be exercised only by the Optionee, or by the Optionee’s guardian or personal
or legal representative. If the Optionee’s Termination of Service is due to his
death prior to the dates specified in Section 4 hereof, and the Optionee has not
exercised the Stock Option as to the maximum number of vested Optioned Shares as
set forth in Section 3 hereof as of the date of death, the following persons may
exercise the exercisable portion of the Stock Option on behalf of the Optionee
at any time prior to the earliest of the dates specified in Section 4 hereof:
the personal representative of his estate, or the person who acquired the right
to exercise the Stock Option by bequest or inheritance or by reason of the death
of the Optionee; provided that the Stock Option shall remain subject to the
other terms of this Agreement and applicable laws, rules, and regulations.

 

6.            No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of Common Stock shall be issued.

 

7.            Manner of Exercise. Subject to such administrative regulations as
the Company may from time to time adopt, the Stock Option may be exercised by
the delivery of written notice to the Company setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised
(subject to Section 5), the date of exercise thereof (the “Exercise Date”) which
shall be at least three (3) days after giving such notice unless an earlier time
shall have been mutually agreed upon. On the Exercise Date, the Optionee shall
deliver to the Company consideration with a value equal to the total Option
Price of the shares to be purchased, payable as follows: (a) cash, check, bank
draft, or money order payable to the order of the Company; (b) by delivery of
Common Stock (including restricted stock) owned by the Optionee on the Exercise
Date, valued at its Fair Market Value on the Exercise Date, and which the
Optionee has not acquired from the Company within six (6) months prior to the
Exercise Date; (c) by delivery (including by FAX) to the Company or its
designated agent of an executed irrevocable option exercise form together with
irrevocable instructions from the Optionee to a broker or dealer, reasonably
acceptable to the Company, to sell certain of the shares of Common Stock
purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price; (d) by net share settlement
of the Stock Option, whereby a number of shares of Common Stock that are equal
in value to the aggregate exercise price and that would otherwise be issued upon
exercise of the Stock Option are withheld by the Company; and/or (e) in any
other form of valid consideration that is acceptable to the Company in its sole
discretion. In the event that shares of restricted stock are tendered as
consideration for the exercise of a Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of restricted stock used as consideration therefor shall be subject to the same
restrictions and provisions as the restricted stock so tendered.

 

Upon payment of all amounts due from the Optionee, the Company shall either
cause certificates for the Common Stock then being purchased to be delivered to
the Optionee (or the person exercising the Optionee’s Stock Option in the event
of his death) or cause the Common Stock then being purchased to be
electronically registered in the Optionee’s name (or the name of the person
exercising the Optionee’s Stock Option in the event of his death), promptly
after the Exercise Date. The obligation of the Company to deliver or register
such shares of Common Stock shall, however, be subject to the condition that, if
at any time the Company shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Common Stock upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of shares of Common Stock thereunder, then the Stock Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent, or approval shall have been effected or obtained free of
any conditions not reasonably acceptable to the Company.

 



  - 3 - 

   

 

If the Optionee fails to pay for any of the Optioned Shares specified in such
notice or fails to accept delivery thereof, then that portion of the Optionee’s
Stock Option and right to purchase such Optioned Shares may be forfeited by the
Optionee.

 

8.            Nonassignability. The Stock Option is not assignable or
transferable by the Optionee except by will or by the laws of descent and
distribution.

 

9.            Rights as Shareholder. The Optionee will have no rights as a
shareholder with respect to any of the Optioned Shares until the issuance of a
certificate or certificates to the Optionee or the registration of such shares
in the Optionee’s name for the shares of Common Stock. The Optioned Shares shall
be subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 10 hereof, no adjustment shall be made for dividends or
other rights for which the record date is prior to the issuance of such
certificate or certificates. The Optionee, by his execution of this Agreement,
agrees to execute any documents requested by the Company in connection with the
issuance of the shares of Common Stock.

 

10.          Adjustments and Related Matters. In the event that any dividend or
other distribution (whether in the form of cash, Common Stock, other securities,
or other property), recapitalization, stock split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other similar corporate
transaction or event affects the fair value of the Stock Option, then the
Company shall adjust any or all of the following so that the fair value of the
Stock Option immediately after the transaction or event is equal to the fair
value of the Stock Option immediately prior to the transaction or event (i) the
number of shares and type of Common Stock (or other securities or property)
subject to the Stock Option, (ii) the exercise price of the Stock Option;
provided, however, that the number of shares of Common Stock (or other
securities or property) subject to the Stock Option shall always be a whole
number. The Company shall determine the specific adjustments to be made under
this Section 10, and its determination shall be conclusive. Notwithstanding
anything herein to the contrary, no such adjustment shall be made or authorized
to the extent that such adjustment would cause the Stock Option or this
Agreement to violate Section 409A of the Code. Such adjustments shall be made in
accordance with the rules of any securities exchange, stock market, or stock
quotation system to which the Company is subject. Upon the occurrence of any
such adjustment, the Company shall provide notice to the Optionee of its
computation of such adjustment which shall be conclusive and shall be binding
upon the Optionee.

 

11.          Nonqualified Stock Option. The Stock Option shall not be treated as
an “incentive stock option” under Section 422 of the Code.

 

12.          Voting. The Optionee, as record holder of some or all of the
Optioned Shares following exercise of this Stock Option, has the exclusive right
to vote, or consent with respect to, such Optioned Shares until such time as the
Optioned Shares are transferred in accordance with this Agreement; provided,
however, that this Section shall not create any voting right where the holders
of such Optioned Shares otherwise have no such right.

 

13.          Specific Performance. The parties acknowledge that remedies at law
will be inadequate remedies for breach of this Agreement and consequently agree
that this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 



  - 4 - 

   

 

14.          Optionee’s Representations. Notwithstanding any of the provisions
hereof, the Optionee hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Optionee hereunder, if the exercise thereof or the issuance of such
shares shall constitute a violation by the Optionee or the Company of any
provision of any law or regulation of any governmental authority. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Optionee are
subject to all applicable laws, rules, and regulations.

 

15.          Investment Representation. Notwithstanding anything herein to the
contrary, the Optionee hereby represents and warrants to the Company, that:

 

a.            The Common Stock that will be received upon exercise of the Stock
Option are acquired for investment purposes only for the Optionee’s own account
and not with a view to or in connection with any distribution, re-offer, resale
or other disposition not in compliance with the Securities Act of 1933 (the
“Securities Act”) and applicable state securities laws;

 

b.            The Optionee, alone or together with the Optionee’s
representatives, possesses such expertise, knowledge and sophistication in
financial and business matters generally, and in the type of transactions in
which the Company proposes to engage in particular, that the Optionee is capable
of evaluating the merits and economic risks of acquiring Common Stock upon the
exercise of the Stock Option and holding such Common Stock;

 

c.            The Optionee has had access to all of the information with respect
to the Common Stock underlying the Stock Option that the Optionee deems
necessary to make a complete evaluation thereof, and has had the opportunity to
question the Company concerning the Stock Option;

 

d.            The decision of the Optionee to acquire the Common Stock upon
exercise of the Stock Option for investment has been based solely upon the
evaluation made by the Optionee;

 

e.            The Optionee understand that the Common Stock underlying the Stock
Option constitutes “restricted securities” under the Securities Act and has not
been registered under the Securities Act in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of the Optionee’s investment intent as expressed herein. The Optionee
further understands that the Common Stock underlying the Stock Option must be
held indefinitely unless it is subsequently registered under the Securities Act
or an exemption from such registration is available;

 

f.            The Optionee acknowledges and understands that the Company is
under no obligation to register the Common Stock underlying the Stock Option and
that the certificates evidencing such Common Stock will be imprinted with a
legend which prohibits the transfer of such Common Stock unless it is registered
or such registration is not required in the opinion of counsel satisfactory to
the Company and any other legend required under applicable state securities
laws; and

 

g.            The Optionee is an “accredited investor,” as such term is defined
in Section 501 of Regulation D promulgated under the Securities Act.

 



  - 5 - 

   

 

16.          Optionee’s Acknowledgments. The Optionee hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Company,
upon any questions arising under this Agreement.

 

17.          Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

18.          No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employ or to
provide services to the Company or any subsidiary, whether as an employee or as
a contractor or as an outside director, or interfere with or restrict in any way
the right of the Company or any subsidiary to discharge the Optionee at any
time.

 

19.          Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

20.          Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that are set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Optionee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

21.          Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitutes the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.

 

22.          Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein.

 

23.          Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties; provided, however, that the Company may
change or modify this Agreement without the Optionee’s consent or signature if
the Company determines, in its sole discretion, that such change or modification
is necessary for purposes of compliance with or exemption from the requirements
of Section 409A of the Code or any regulations or other guidance issued
thereunder.

 



  - 6 - 

   

 

24.          Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

25.          Gender and Number. Words of any gender used in this Agreement shall
be held and construed to include any other gender, and words in the singular
number shall be held to include the plural, and vice versa, unless the context
requires otherwise.

 

26.          Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Optionee, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

a.            Notice to the Company shall be addressed and delivered as follows:

 

Snap Interactive, Inc.

462 7th Avenue, 4th Floor

New York, NY 10018

Attn: Cliff Lerner

 

b.            Notice to the Optionee shall be addressed and delivered as set
forth on the signature page.

 

27.          Tax Requirements. The Optionee is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement. If required by applicable law, the Company or, if applicable, any
subsidiary (for purposes of this Section 27, the term “Company” shall be deemed
to include any applicable subsidiary), shall have the right to deduct from all
amounts paid in cash or other form, any Federal, state, local, or other taxes
required by law to be withheld in connection with this Agreement. The Company
may, in its sole discretion, also require the Optionee receiving shares of
Common Stock to pay the Company the amount of any taxes that the Company is
required to withhold, if any, in connection with the Optionee’s income arising
with respect to the Stock Option. Such payments shall be required to be made
when requested by the Company and may be required to be made prior to the
delivery of any certificate representing shares of Common Stock. Such payment
may be made by (i) the delivery of cash to the Company in an amount that equals
or exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding obligations of the Company; (ii) if the Company, in its
sole discretion, so consents in writing, the actual delivery by the exercising
Optionee to the Company of shares of Common Stock that the Optionee has not
acquired from the Company within six (6) months prior to the date of exercise,
which shares so delivered have an aggregate fair market value that equals or
exceeds (to avoid the issuance of fractional shares under (iii) below) the
required tax withholding payment; (iii) if the Company, in its sole discretion,
so consents in writing, the Company’s withholding of a number of shares to be
delivered upon the exercise of the Stock Option, which shares so withheld have
an aggregate fair market value that equals (but does not exceed) the required
tax withholding payment; or (iv) any combination of (i), (ii), or (iii). The
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Optionee.

 

* * * * * * * *

 

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

  - 7 - 

   

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

 

  COMPANY:       SNAP INTERACTIVE, INC.         By: /s/ Clifford Lerner   Name:
Clifford Lerner   Title: President of The Grade         OPTIONEE:         /s/
Alexander Harrington   Signature

 

  Name: Alexander Harrington   Address: 165 West End Avenue, #19N     New York,
NY 10023

 

 

 

